The opinion of the court was delivered by
Swayze, J.
This writ is directed to the borough of Vine-land and seeks to review a conviction of the defendant for violation of an ordinance of the borough before a justice of the peace of Cumberland county, who is described as acting recorder of the borough. The return is made by the recorder. No objection was made to the irregularity we have indicated, and the case was argued upon the merits.
The difficulty we find in the case is that the act relating to boroughs (Pamph. L. 1897, p. 285) makes no provision for an “acting recorder.” Proceedings for violations of borough ordinances may be had before the mayor (section 10) or the borough recorder (section 13). We find no statute authorizing a justice of the peace of the county to act as recorder. Proceedings must be set aside for lack of jurisdiction in the magistrate who convicted the defendant.